Citation Nr: 1514998	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  03-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include psychosis not otherwise specified, paranoid type schizophrenia, depression, posttraumatic stress disorder (PTSD), including secondary to the left shoulder disability. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm of Chisholm, Chisholm & Kilpatrick, Ltd. 


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 10, 1977 to March 8, 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2008, this claim was previously denied by the Board. The decision was based on evidence of record in the claims folder. However, it was subsequently brought to the attention of the Board that, prior to adjudication of the claim, there were documents concerning the Veteran's appeal that were misfiled and not properly associated with the Veteran's claims folder. The misfiled evidence included a hearing request received in March 2006 and VA medical records dated in 1981, 1997, and 2006.  Because the Veteran was not afforded with a hearing and the documents were not considered in the Board's February 2008 decision, the Board vacated the decision and remanded the claim to ensure due process in March 2009. 

In November 2011, the Veteran presented testimony relevant to this appeal before the undersigned at a Board hearing held at the local RO. A complete transcript is of record.  

In April 2012, the Board requested an opinion from the Veterans Health Administration (VHA) regarding medical questions presented in this case.  A June 2012 VHA opinion was received by the Board, and a copy of the VHA opinion was provided to the Veteran. Since the Veteran specifically indicated he wanted his case remanded to the agency of original jurisdiction (AOJ) for review of the newly submitted evidence, the case was remanded by the Board in September 2012 to provide him with a supplemental statement of the case (SSOC). This was accomplished, and the claim was readjudicated in a February 2013 SSOC. Stegall v. West, 11 Vet. App. 268 (1998).

In May 2013, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed this decision in August 2014 to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court issued a memorandum decision setting aside the May 2013 Board decision and remanding the appeal for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court ordered the Board remand the appeal for an adequate medical opinion addressing a possible link between the Veteran's acquired psychiatric disorders and service, including consideration of secondary theories of service connection.  Also, it has been a few years since the Veteran's medical records were obtained, so even though neither he nor his attorney have requested that such records be obtained, the Board will do so to ensure the medical opinion is fully informed.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the Brooklyn VA medical facility for treatment from 2006 to the present.

2. Only after obtaining the above VA medical records, then schedule the Veteran a psychiatric examination to determine the etiology of his acquired mental disorders, to include paranoid type schizophrenia, depression, PTSD, and anxiety.  
The examiner should answer the following questions: 

* Is it at least as likely as not (probability of at least 50 percent) that any of the Veteran's acquired psychiatric disorders are related to his active service (February 1977 to March 1977)?

* Is it at least as likely as not that any of the Veteran's acquired psychiatric disabilities are related to or aggravated (worsened) by a service-connected disability?  The Veteran has service-connected disabilities of the left shoulder, back, and neck. 

Any opinion should be fully explained and the rationale provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

